As filed with the Securities and Exchange Commission onDecember 5, 2012 Registration Number 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GENESIS GROUP HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 65-0908171 (State or Other Jurisdiction of Incorporation or Organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2500 N. Military Trail, Suite 275 Boca Raton, FL 33431 (561) 988-1988 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Mark Munro Chief Executive Officer Genesis Group Holdings, Inc. 2500 N. Military Trail, Suite 275 Boca Raton, FL 33431 (561) 988-1988 (Name, address, including zip code, and telephone number, including area code, of agent for service) With copies to: Warren B. Lazarow, Esq. Eric Sibbitt, Esq. O’Melveny & Myers LLP 2765 Sand Hill Road Menlo Park, California 94025 Telephone:(650) 473-2600 Fax:(650) 473-2601 Approximate date of commencement of proposed sale to the public:As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box.¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ¨Accelerated filer ¨ Non-accelerated filer¨(Do not check if a smaller reporting company)Smaller reporting company ý CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Proposed Maximum Aggregate Offering Price(1)(2) Amount of Registration Fee Common Stock, par value $0.0001 per share $ $ Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(o) under the Securities Act or 1933. Includes any additional shares of common stock which may be purchased by the underwriters, if any. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. Table of Contents EXPLANATORY NOTE Explanatory Note Regarding Name Change: Genesis Group Holdings, Inc., the registrant whose name appears on the cover of this registration statement, is a Delaware corporation. Before the completion of the offering of the shares of common stock subject to this registration statement, Genesis Group Holdings, Inc. will be renamed InterCloud Systems, Inc.Shares of the common stock of InterCloud Systems, Inc. are being offered by this prospectus. Table of Contents The information in this preliminary prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell these securities and we are not soliciting offers to buy these securities in any state where any such offer or sale is not permitted. SUBJECT TO COMPLETION, Preliminary Prospectus datedDecember5, 2012 Shares InterCloud Systems, Inc. Common Stock This is InterCloud Systems, Inc.’s initial public offering. We are selling shares of our common stock. Our common stock is currently traded over-the-counter on the OTC Bulletin Board under the symbol “GGHO”.On November 26, 2012, the last reported sale price of our common stock was $0.026 per share.We intend to apply to list our common stock on the NYSE MKT LLC (NYSE MKT)or the NASDAQ Capital Market (NASDAQ)under the symbol “ICLD”. The underwriter may also exerciseits option to purchase up to an additional shares of our common stock from us at the initial public offering price less the underwriting discount. We are an “emerging growth company” under applicable Securities and Exchange Commission rules and will be subject to reduced public company reporting requirements.Our Independent Registered Public Accounting Firm has raised substantial doubts about our ability to continue as a going concern.Investing in our common stock involves risks.See “Risk Factors” beginning on page 13 of this prospectus. Price to Public Underwriting Discounts and Commissions(1) Proceeds, Before Expenses, to Us Per Share $ $ $ Total $ $ $ (1) See “Underwriting”. The shares will be ready for delivery on or about , 2013. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. Table of Contents TABLE OF CONTENTS Page Statistical Data and Market Information 2 Prospectus Summary 3 Risk Factors 13 Special Note Regarding Forward-Looking Statements 32 Statistical Data and Market Information 32 Use of Proceeds 33 Dividend Policy 34 Price Range of Our Common Stock 35 Capitalization 36 Dilution 38 Selected Consolidated Historical and Pro Forma Financial Information and Other Data 39 Unaudited Pro Forma Condensed Combined Financial Information 41 Management’s Discussion and Analysis of Financial Condition and Results of Operations 45 Business 69 Management 77 Executive Compensation 83 Certain Relationships and Related Party Transactions 88 Principal Stockholders 90 Description of Capital Stock 92 Shares Eligible for Future Sale 97 Material U.S. Federal Tax Consequences for Non-U.S. Holders of Common Stock 99 Underwriting Legal Matters Experts Where You Can Find Additional Information Index to Financial Statements F-1 Neither we nor the underwriters have authorized anyone to provide any information or to make any representations other than those contained in this prospectus or in any free writing prospectuses we have prepared.We do not, and the underwriters do not, take responsibility for, and can provide no assurance as to the reliability of, any other information that others may give you.This prospectus is an offer to sell only the shares offered hereby, but only under circumstances and in jurisdictions where it is lawful to do so.The information contained in this prospectus is current only as of its date. For investors outside the United States:Neither we nor the underwriters have done anything that would permit this offering or possession or distribution of this prospectus in any jurisdiction where action for that purpose is required, other than the United States.You are required to inform yourselves about and to observe any restrictions relating to this offering and the distribution of this prospectus outside of the United States. Table of Contents Dealer Prospectus Delivery Obligations Until , 2013 (25 days after the date of this prospectus), all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus.This is in addition to the dealers’ obligation to deliver a prospectus when acting as an underwriter and with respect to unsold allotments or subscriptions. STATISTICAL DATA AND MARKET INFORMATION This prospectus contains estimates and other statistical data made by independent parties and by us relating to market size and growth and other industry data.This information involves a number of assumptions and limitations, and you are cautioned not to give undue weight to such estimates.We have not independently verified the accuracy or completeness of the data contained in these industry publications and other reports.The industry in which we operate is subject to risks and uncertainty due to a variety of factors, including those described in the “Risk Factors” section of this prospectus.These and other factors could cause results to differ materially from those expressed in these publications and reports. While we are not aware of any misstatements regarding any industry data presented herein, our estimates, in particular as they relate to market share and our general expectations, involve risks and uncertainties and are subject to change based on various factors, including those discussed under “Risk Factors,” “Special Note Regarding Forward-Looking Statements” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” in this prospectus. 2 Table of Contents PROSPECTUS SUMMARY This summary highlights selected information contained in greater detail elsewhere in this prospectus.This summary does not contain all of the information you should consider before investing in our common stock.You should read this entire prospectus carefully, especially the risks of investing in our common stock discussed under “Risk Factors” and our historical and pro forma consolidated financial statements and related notes included elsewhere in this prospectus, before making an investment decision. Unless otherwise noted, “we,” “us,” “our,” and the “Company” refer to InterCloud Systems, Inc. and its predecessors and consolidated subsidiaries, including Rives-Monteiro Leasing, LLC, ADEX Corporation, T N S, Inc. and Tropical Communications, Inc. Unless otherwise indicated, the information in this prospectus assumes or reflects that (i) the underwriter’s option to purchase up toadditional shares will not be exercised, (ii) a 125 -for-1 reverse stock split has occurred and (iii) the number of our authorized shares of capital stock has been increased toshares of common stock andshares of preferred stock. Our Company Overview We are a leading end-to-end solution provider of cloud and managed service based platforms, professional services, applications and infrastructure to both the telecommunications industry and corporate enterprises.Our cloud-based and managed services, and engineering, design, construction, project staffing, installation, maintenance and project staffing services support the build-out, maintenance, upgrade and operation of some of the most advanced fiber optic, Ethernet, copper, wireless and satellite networks. We provide the following categories of offerings to our customers: ● Cloud and Managed Services.Our cloud and managed services, which include both hardware solutions and professional services, enable corporate enterprises to integrate their applications and migrate various services into a web-hosted environment, as well as extend the ability of telecommunications and broadband service providers to provide cloud-based services. ● Applications and Infrastructure.We provide an array of applications and services including unified communications, interactive voice response (IVR), call centers, as well as structured cabling and other field installations throughout North America and internationally.We design, engineer, install and maintain various types of WiFi and wide-area networks, distributed antenna systems (DAS), and small cell distribution networks for incumbent local exchange carriers (ILECs), telecommunications original equipment manufacturers (OEMs), cable broadband multiple system operators (MSOs) and large end-users. Our services and applications support the deployment of new networks and technologies, as well as expand and maintain existing networks.We also sell hardware for the leading OEMs that support voice, data and optical networks. ● Professional Services.We provide staffing solutions to the service provider and enterprise market in support of all facets of the business including project management, implementation installation, network upgrades, rebuilds, maintenance and consulting services.We leverage our industry-leading and proprietary international recruiting database, which includes more than 70,000 telecom professionals for the rapid deployment of our professional services.On a weekly basis, we deploy hundreds of telecommunications professionals in support of network infrastructure deployments worldwide.Our skilled recruiters assist telecommunications companies, cable broadband MSOs and enterprise clients throughout the project lifecycle of a network deployment. Our Industry Global internet traffic is expected to continue to grow rapidly, driven by factors such as the proliferation of mobile telecommunications devices and the increased adoption of cloud-based services.Corporate enterprises are increasingly adopting cloud-based services, which enable enterprises and other end users to store, access and manage data remotely and to take advantage of shared services.To remain competitive and meet the rapidly growing demand for state-of-the-art mobile data services, telecommunications and cable companies rely on outsourcing to provide a wide range of network and infrastructure services and project staffing services as they build out and maintain their networks.In building out and managing telecommunications networks, service providers and enterprise customers face many challenges, including difficulty locating, recruiting, hiring and retaining skilled labor, significant capital investment requirements and competitive pressures on operating margins.As a result, telecommunications providers and enterprise customers continue to seek and outsource solutions in order to reduce their investment in capital equipment, provide flexibility in workforce sizing and expand product offerings without large increases in incremental hiring. 3 Table of Contents Competitive Strengths Single-Source Provider of End-to-End Network Infrastructure, Cloud and Managed Services and Project Staffing Needs, Applications and Infrastructure to Enterprise and Service Providers.We believe that our ability to address a wide range of end-to-end network solutions, infrastructure and project staffing needs for our clients is a key competitive advantage.Our ability to offer diverse technical capabilities (including design, engineering, construction, deployment, installation and integration services) allows customers to turn to a single source for these specific specialty services as well as to entrust us with the execution of entire turn-key solutions. Established Customer Relationships With Leading Infrastructure Providers.We have established relationships with many leading wireless and wireline telecommunications providers, cable broadband MSOs, OEMs and others.We have over 30 master service agreements with service providers and OEMs.Our current customers include Ericsson Inc., Verizon Communications Inc., Alcatel-Lucent USA Inc., Century Link, Inc., AT&T Inc. and Hotwire Communications.These relationships position us to take advantage of United States and international market opportunities.We believe the barriers are extremely high for new entrants to obtain master service agreements with service providers and OEMs unless there are established relationships and a proven ability to execute. Proven Ability to Recruit, Manage and Retain High Quality Telecommunications Personnel.Our ability to recruit, manage and retain skilled labor is a critical advantage in an industry where a shortage of skilled labor is often a key limitation for our customers and competitors alike.We own and operate a proprietary, actively maintained database of more than 70,000 telecom personnel.We also employ highly skilled recruiters and utilize an electronic hiring process that we believe expedites deployment of personnel and reduces costs.Our staffing capabilities allow us to efficiently locate and engage skilled personnel for projects, helping ensure that we do not miss out on opportunities due to a lack of skilled labor.We believe that this access to a skilled labor pool gives us a competitive edge over our competitors as we continue to expand. Strong Senior Management Team with Proven Ability to Execute.Our highly experienced management team has deep industry knowledge and a strong track record of successful execution in major corporations as well as startup ventures.Our senior management team brings an average of over 25 years of individual experience across a broad range of disciplines. We believe our senior management team is a key driver of our success and is well-positioned to execute our strategy. Scalable and Capital Efficient Business Model.We typically hire workers to staff projects on a project-by-project basis and we believe this business model enables us to staff our business efficiently to meet changes in demand.Our operating expenses other than staffing are primarily fixed; we are generally able to deploy personnel to infrastructure projects in the United States and beyond with incremental increases in operating costs. 4 Table of Contents Our Growth Strategy We are pursuing several strategies, including: Grow Revenues and Market Share through Selective Acquisitions.We plan to continue to acquire private companies that enhance our earnings and offer complementary services or expand our geographic reach.We believe this will help enable us to accelerate growth in revenues, leverage our existing strengths, capture and retain more work in-house as a prime contractor for our clients, thereby contributing to our profitability.We believe that there are many potential acquisition candidates and that our increased scale will also enable us to bid and take on larger contracts.We believe there are many potential acquisition candidates in the highly fragmented specialty services and staffing markets, and that through selectively acquiring and integrating appropriate companies, we can continue to grow our revenues and expand our service offering reach. Deepen Our Relationships With Our Existing Customer Base.Our customers include many leading wireless and wireline telecommunications providers, cable broadband MSOs, OEMs and enterprise customers.As we have expanded the breadth of our service offerings through both organic growth and selective acquisitions, we believe we have opportunities to expand revenues with our existing clients by marketing additional service offerings to them as well as by extending services to existing customers in new geographies. Expand Our Relationships with New Service Providers. We plan to expand new relationships with smallercable broadband providers, competitive local exchange carriers (CLECs), integrated communication providers (IC’s), competitive access providers (CAPs), network access point providers (NAPs) and integrated communications providers (ICPs).We believe that the business model for the expansion of these relationships, leveraging our core strength and array of service solutions, will support our business model for organic growth. Increase Operating Margins by Leveraging Operating Efficiencies.We believe that by centralizing administrative functions, consolidating insurance coverages and eliminating redundancies across our newly acquired businesses, we will be positioned to offer more integrated end-to-end solutions and improve operating margins. Summary Risk Factors Our business is subject to numerous risks described in the section entitled “Risk Factors” and elsewhere in this prospectus.You should carefully consider these risks before making an investment.Some of these risks include: ● We derive a significant portion of our revenue from master service agreements, which may be cancelled by customers on short notice, or which we may be unable to renew on favorable terms or at all.Amounts included in our backlog may not result in actual revenue or translate into profits. ● Our business is labor-intensive and if we are unable to attract and retain key personnel and skilled labor, or if we encounter labor difficulties, our ability to bid for and successfully complete contracts may be negatively impacted. ● Our industry is highly competitive, with a variety of larger companies with greater resources competing with us, and our failure to compete effectively could reduce the number of new contracts awarded to us or adversely affect our market share and harm our financial performance. ● We have a history of losses and may continue to incur losses in the future, raising substantial doubts about our ability to continue as a going concern. ● We have identified material weaknesses in our internal control over financial reporting, and we cannot assure you that additional material weaknesses or significant deficiencies will not occur in the future.If our internal control over financial reporting or our disclosure controls and procedures are not effective, we may not be able to accurately report our financial results, prevent fraud, or file our periodic reports in a timely manner, which may cause investors to lose confidence in our reported financial information and may lead to a decline in our stock price. 5 Table of Contents ● Our substantial indebtedness could adversely affect our business, financial condition and results of operations and our ability to meet our payment obligations. If any of the foregoing risks or the risks described under the heading “Risk Factors” were to occur, you may lose part or all of your investment.You should carefully consider all the information in this prospectus, including matters set forth under the heading “Risk Factors” on page 14 of this prospectus before making an investment decision. We have a history of losses and we expect to continue to incur operating losses in future periods.These losses may increase and we may never achieve profitability again for a variety of reasons, including increased competition, decreased growth in the telecommunications industry and other factors described in the “Risk Factors” section.These factors raise substantial doubt that we will be able to continue operations as a going concern, and our ability to continue as a going concern is dependent upon our generating cash flow sufficient to fund operations and reducing operating expenses. Our Corporate Information We were incorporated under the name i-realtyauction.com, Inc. in the State of Delaware on November 22, 1999 as a subsidiary of i-Incubator.com, Inc. (OTCBB:INQU).On August 16, 2001, we changed our name to Genesis Realty Group, Inc. and began to focus our attention on the acquisition, development and management of real property.In August 2008 we changed our name to Genesis Group Holdings, Inc.Prior to the effectiveness of the registration statement of which this prospectus is a part, we will change our name to InterCloud Systems, Inc.Our principal executive offices are located at 2500 N. Military Trail, Suite 275, Boca Raton, Florida 33431.The telephone number of our principal executive offices is (561) 988-1988, and our main corporate website is www.intercloudsys.com.The information on, or accessible from, our website is not part of this prospectus. Recent Developments We have grown significantly and expanded our service offerings and geographic reach through a series of strategic acquisitions. Since January 1, 2011, we have completed the following acquisitions: ● ADEX Corporation.In September 2012, we acquired ADEX Corporation, an Atlanta-based provider of staffing solutions and other services to the telecommunications industry.ADEX’s project staffing solutions diversified our ability to service our customers domestically and internationally throughout the project lifecycle. ● T N S, Inc.In September 2012, we also acquired T N S, Inc., a Chicago-based structured cabling company and DAS installer that supports voice, data, video, security and multimedia systems within commercial office buildings, multi-building campus environments, high-rise buildings, data centers and other structures.T N S extends our geographic reach to the Midwest area and our client reach to end-users such as multinational corporations, universities, school districts and other large organizations that have significant ongoing cabling needs. ● Tropical Communications, Inc.In August 2011, we acquired Tropical Communications, Inc., a Miami-based provider of services to construct, install, optimize and maintain structured cabling for commercial and governmental entities in the Southeast. ● Rives-Monteiro Engineering LLC and Rives-Monteiro Leasing, LLC.In December 2011, we acquired a 49% stake in Rives-Monteiro Engineering LLC, a certified Women Business Enterprise (WBE) cable firm based in Tuscaloosa, Alabama that performs engineering services in the Southeastern United States and internationally, and 100% of Rives-Monteiro Leasing, LLC, an equipment provider for cable-engineering services firms.We have an option to purchase the remaining 51% of Rives-Monteiro Engineering for a nominal sum at any time. 6 Table of Contents We have also entered into definitive agreements for the following acquisitions: ● Telco Professional Services Division.In November 2012, we executed a definitive agreement to acquire the Telco Professional Services and Handset Testing business division (Telco) of Tekmark Global Solutions, LLC, a New Jersey limited liability company.We plan to integrate this professional service and telecommunications staffing business with our ADEX subsidiary, in order to expand our project staffing business and our access to skilled labor.We intend to use a portion of the proceeds from this offering to consummate this acquisition. ● Integration Partners-NY Corporation.In November 2012, we executed a definitive agreement to acquire Integration Partners-NY Corporation (IPC), a full-service voice and data network engineering firm based in New York.IPC serves both corporate enterprises and telecommunications service providers.We believe that the acquisition of IPC will support our cloud and managed services aspect of our business as well as improve our systems integration and applications capabilities.We intend to use a portion of the proceeds from this offering to consummate this acquisition. 7 Table of Contents The Offering Issuer InterCloud Systems, Inc. Shares of common stock offered by us shares. Shares of common stock to be outstanding immediately after this offering shares. Underwriter’s option to purchase additional shares of common stock in this offering We have granted the underwriter a 30-day option to purchase up to additional shares at the public offering price less underwriting discounts and commissions. The underwriter does not intend to confirm sales to discretionary accounts that exceed 5% of the total number of shares offered by it. Dividend policy We currently intend to retain future earnings, if any, for use in the operation of our business and to fund the development and growth of our business. We have never paid cash dividends on our common stock and we do not anticipate paying any cash dividends in the foreseeable future. See “Dividend Policy.” Use of proceeds We estimate that the net proceeds from this offering will be approximately $ million (approximately $ million if the underwriter exercisesits option to purchase additional shares of common stock in full) after deducting the underwriting discounts and commissions and our estimated offering expenses. We expect to use the net proceeds from this offering for general corporate purposes, including working capital. See “Use of Proceeds.” Proposed NYSE MKTor NASDAQsymbol “ICLD” Risk Factors You should carefully read and consider the information set forth under “Risk Factors” and all other information included in this prospectus for a discussion of factors that you should consider before deciding to invest in shares of our common stock. Except as otherwise indicated, the number of shares of common stock to be outstanding after this offering used in this prospectus is based on 11,104,565 shares outstanding as of November 1, 2012, after giving effect to the conversion of our Series A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D Preferred Stock, andSeries E Preferred Stock and after giving effect to a 125-to-1 reverse stock split, and such shares outstanding number excludes: ● 4,150 shares of our Series F Preferred Stock, of which we expect to redeem approximatelyshares prior to the consummation of this offering for approximately $ ; ● 1,500 shares of our Series G Preferred Stock currently being held in escrow by us as collateral for our obligations under the ADEX Stock Purchase Agreement and which will be automatically cancelled if we perform our obligations under that agreement; ● 1,475 shares of our Series H Preferred Stock, which we expect to redeem after the consummation of this offering for approximately $ ; 8 Table of Contents ● shares of common stock subject to options outstanding; ● shares of common stock issuable pursuant to outstanding warrants to purchase 11.5% of our fully diluted shares of common stockas ofthe datethe registration statement on Form S-1 including this prospectus is initially filed. ● shares of common stock available for issuance pursuant to our 2012 Performance Incentive Plan; and ● shares of common stock issuable upon the exercise of the underwriter’s option to purchase additional shares of common stock. Unless otherwise expressly stated or the context otherwise requires, all information contained in this prospectus assumes the amendments to our charter documents and bylaws, which are expected to occur prior to the closing of this offering, have occurred. 9 Table of Contents Summary Consolidated Financial and Other Data The following table sets forth summary consolidated financial data for us for the periods ended December31, 2010 and 2011, and for the nine months ended September 30, 2011 and 2012.The summary consolidated financial statements of operations data for the fiscal years ended December31, 2010 and 2011 and the summary consolidated balance sheet data as of December31, 2010 and 2011 are derived from our audited consolidated financial statements included elsewhere in this prospectus.The summary consolidated financial statements of operations data for the nine months ended September 30, 2011 and 2012 and the summary consolidated balance sheet data as of the nine months ended September 30, 2011 and 2012 are derived from our unaudited consolidated financial statements included elsewhere in this prospectus.Our unaudited consolidated financial statements are prepared on the same basis as our audited consolidated financial statements.We have included, in our opinion, all adjustments, consisting only of normal recurring adjustments, that we consider necessary for a fair presentation of the financial information set forth in those statements.Our historical results are not necessarily indicative of our results to be expected for any future period, and the results for the nine months ended September 30, 2012 are not necessarily indicative of results to be expected for the full year ending December 31, 2012. The following summary consolidated financial data should be read in conjunction with, and is qualified in its entirety by reference to, “Selected Consolidated Financial and Other Data”, “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and our historical and pro forma consolidated financial statements and related notes appearing elsewhere in this prospectus. Year ended December 31, Nine months ended September 30, Consolidated Statements of Operations: Revenues $ OPERATING EXPENSES Cost of revenues earned Depreciation and amortization Salaries and wages (including stock compensation of $5,001,000 and $872,000) General and administrative TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) OTHER (INCOME) EXPENSES Unrealized loss (gain) on fair value of derivative ) ) Interest Expense Loss from disposal of subsidiary — — — Gain from disposal of capital equipment — — — ) Goodwill impairment — — — TOTAL OTHER (INCOME) EXPENSE ) Loss before gain in non-controlling interest ) Gain from non-controlling interest — — — NET LOSS $ ) $ ) $ ) $ LOSS PER COMMON SHARE Basic and fully diluted $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding-basic and diluted 136,148,976 125,408,014 118,663,137 180,312,957 10 Table of Contents December 31, December 31, September 30, Consolidated Balance Sheet Data: Current Assets Cash and cash equivalents $ $ $ Accounts receivable Inventory Deferred loan costs — Other current assets — Total Current Assets Property & equipment, net Goodwill and other intangible assets — Note receivable from related party — — Investment in Digital Comm — — Deposits Total Assets $ $ $ Liabilities and Stockholders’ Deficiency Current liabilities Accounts payable $ $ $ Bank debt, current portion Accrued expenses Notes payable, related parties Notes payable, other, current portion Total Current Liabilities Other liabilities: Bank debt, net of current portion Notes payable, related parties, net of current Notes payable, other, net of current — Derivative Liability Total Other Liabilities Common stock with $.10 put option, 0,0 and 5,000,000 shares issues and outstanding Redeemable Series A, convertible preferred stock, $0.0001 par value, 20,000,000 authorized, 0,20,000 and 2,000,000issued and outstanding — Redeemable Series B, convertible preferred stock, $0.0001 par value, authorized 60,000 shares, 0,15 and 365 sharesissued and outstanding — Redeemable Series C, convertible preferred stock, 10% cumulative, annual dividend $1,000 stated value, 1,500 authorized,and 0,0 and 1,500 shares issued and outstanding — — Redeemable Series F, convertible preferred stock, $0.0001 par value, authorized 60,000 shares, 0,0 and4,150 issued and outstanding — — Redeemable Series G, convertible preferred stock, $0.0001 par value, 3,500 shares outstanding, none issued — — — Total Stockholders' Deficiency — Series D, convertible preferred stock, 10% cumulative, annual dividend $1,000 stated value, authorized 1,000 shares, 0, 366 and 566 shares issued and outstanding — Series E, convertible preferred stock, $0.0001 par value, 10% cumulative, annual dividend $1,000 stated value, authorized 50,000 shares, 0,0 and3,781 shares issued and outstanding — — 4 Common stock, $.0001 par value, 500,000,000 shares authorized; 105,973,976, 158,737,602 and 217,836,627 shares issued and outstanding Additional paid-in-capital Accumulated deficit ) ) ) Total Genesis Holdings, Inc. stockholders' equity (deficiency) ) ) Non-controlling interest — Total Stockholders’ Equity (deficiency) ) ) Total Liabilities and Stockholders' deficiency $ $ $ 11 Table of Contents Non-GAAP Financial Measures To provide investors with additional information regarding our financial results, we have disclosed EBITDA, which is a non-GAAP financial measure, in this prospectus. We define EBITDA as net earnings plus the provision for income taxes (or net loss less the benefit from income taxes), plus interest expense, plus depreciation and amortization expense. We have also disclosed adjusted EBITDA, which is a non-GAAP financial measure, in this prospectus. We define adjusted EBITDA as net earnings plus the provision for income taxes (or net loss less the benefit from income taxes), plus interest expense, plus depreciation and amortization expense, plus stock compensation, along with adjustments for payroll and other costs that are non-recurring.EBITDA and Adjusted EBITDA should not be considered as alternatives to net earnings (as determined in accordance with generally accepted accounting principles, or GAAP) as measures of our operating performance or to net cash provided by operating, investing or financing activities (as determined in accordance with GAAP) or as measures of our ability to meet cash needs. We have provided a reconciliation below of EBITDA to net income (loss), the most directly comparable GAAP financial measure.We have also provided below a reconciliation of adjusted EBITDA to net income (loss), the most directly comparable GAAP financial measure. We have included EBITDA and adjusted EBITDA in this prospectus because they are key measures used by our management and board of directors to understand and evaluate our core operating performance and trends, to prepare and approve our annual budget, and to develop short- and long-term operational plans. In particular, the exclusion of certain expenses in calculating adjusted EBITDA can provide a useful measure for period-to-period comparisons of our core business. Accordingly, we believe that EBITDA and adjusted EBITDA provide useful information to investors and others in understanding and evaluating our operating results in the same manner as our management and board of directors. We believe that it is useful to exclude stock compensation, along with adjustments for payroll and other costs that are non-recurring, along with goodwill impairment and unrealized gains or losses from the fair value of derivative instruments from net income (loss) because (i) the amount of such expenses in any specific period may not directly correlate to the underlying operational performance of our business, and (ii) such expenses were incurred by our acquired companies prior to our acquisition of each of them and are not expected to recur in the future. Our use of EBITDA and adjusted EBITDA has limitations as an analytical tool, and you should not consider them in isolation or as a substitute for analysis of our operating results as reported under GAAP. Some of these limitations include the following: ● EBITDA and adjusted EBITDA do not reflect changes in, or cash requirements for, our working capital needs; ● EBITDA and adjusted EBITDA do not consider the potentially dilutive impact of share-based compensation; and ● other companies, including companies in our industry, may calculate EBITDA and adjusted EBITDA or similarly titled measures differently, limiting their usefulness as a comparative measure. Reconciliation of Income (Loss) to EBITDA and Adjusted EBITDA Year ended December 31, Nine months ended September 30, Net loss $ ) $ ) $ ) $ ) Depreciation and amortization Interest (expense), net EBITDA ) Salaries and Wages (stock based compensation) Goodwill impairment — — — Loss from disposal of subsidiary — — — Gain from non-controlling interest — — — ) Gain from disposal of capital equipment — — — ) Unrealized (gain) loss on fair value of derivative ) ) Adjusted EBITDA $ ) $ ) $ ) $ ) 12 Table of Contents RISK FACTORS Investing in our common stock involves a high degree of risk.You should carefully consider the following risk factors and all other information contained in this prospectus before purchasing our common stock.If any of the following risks, as well as other risks and uncertainties occur, our business, financial condition, results of operations and prospects could be materially and adversely affected.In that case, the market price of our common stock could decline, and you could lose some or all of your investment. Risks Related to Our Business A failure to successfully execute our strategy of acquiring other businesses to grow our company could adversely affect our business, financial condition, results of operations and prospects. We intend to continue pursuing growth through the acquisition of companies or assets to seek to expand our project skill-sets and capabilities, enlarge our geographic markets, add experienced management and increase critical mass to enable us to bid on larger contracts.However, we may be unable to find suitable acquisition candidates or to complete acquisitions on favorable terms, if at all.Moreover, any completed acquisition may not result in the intended benefits and involves a number of risks, including: ● We may have difficulty integrating the acquired companies; ● Our ongoing business and management’s attention may be disrupted or diverted by transition or integration issues and the complexity of managing geographically or culturally diverse enterprises; ● We may not realize the anticipated cost savings or other financial benefits we anticipated; ● We may have difficulty applying our expertise in one market to another market; ● We may have difficulty retaining or hiring key personnel, customers and suppliers to maintain expanded operations; ● Our internal resources may not be adequate to support our operations as we expand, particularly if we are awarded a significant number of contracts in a short time period; ● We may have difficulty retaining and obtaining required regulatory approvals, licenses and permits; ● We may not be able to obtain additional equity or debt financing on terms acceptable to us or at all, and any such financing could result in dilution to our stockholders, impact our ability to service our debt within the scheduled repayment terms and include covenants or other restrictions that would impede our ability to manage our operations; ● We may have failed to, or were unable to, discover liabilities of the acquired companies during the course of performing our due diligence; and ● We may be required to record additional goodwill as a result of an acquisition, which will reduce our tangible net worth. Any of these risks could prevent us from executing our acquisition growth strategy, which could adversely affect our business, financial condition, results of operations and prospects. We may be unable to successfully integrate our recent and future acquisitions, which could adversely affect our business, financial condition, results of operations and prospects. We recently acquired a number of companies, including ADEX Corporation and T N S, Inc. in September 2012.The operation and management of recent acquisitions, or any of our future acquisitions, may adversely affect our existing income and operations or we may not be able to effectively manage any growth resulting from these transactions.Before we acquired them, these companies operated independently of one another.Until we establish centralized financial, management information and other administrative systems, we will rely on the separate systems of these companies, including their financial reporting systems. 13 Table of Contents Our success will depend, in part, on the extent to which we are able to merge these functions, eliminate the unnecessary duplication of other functions and otherwise integrate these companies (and any additional businesses we may combine with in the future) into a cohesive, efficient enterprise.This integration processmay entail significant costs and delays could occur.Our failure to integrate the operations of these companies successfully could adversely affect our business, financial condition, results of operations and prospects.To the extent that any acquisition results in additional goodwill, it will reduce our tangible net worth, which might adversely affect our business, financial condition, results of operations and prospects, as well as our credit and bonding capacity. We derive a significant portion of our revenue from master service agreements that may be cancelled by customers on short notice, or which we may be unable to renew on favorable terms or at all. During the year ended December 31, 2011, we derived approximately 59% of our revenues from master service agreements and long-term contracts, none of which require our customers to purchase a minimum amount of services.The majority of these contracts may be cancelled by our customers upon minimum notice (typically 60 days), regardless of whether or not we are in default.In addition, many of these contracts permit cancellation of particular purchase orders or statements of work without any notice. These agreements typically do not require our customers to assign a specific amount of work to us until a purchase order or statement of work is signed.Consequently, projected expenditures by customers are not assured until a definitive purchase order or statement of work is placed with us and the work is completed.Furthermore, our customers generally require competitive bidding of these contracts.As a result, we could be underbid by our competitors or required to lower the price charged under a contract being rebid.The loss of work obtained through master service agreements and long-term contracts or the reduced profitability of such work could adversely affect our business or results of operations.In addition, we may experience variances in the realization of our backlog because of project delays or cancellations resulting from customer cancellations of contracts, as well as weather conditions, or other factors outside of our control.If our backlog fails to materialize, our business, financial condition, results of operations and prospects would be adversely affected.Accordingly, our backlog as of any particular date is an uncertain indicator of future earnings. If we do not accurately estimate the overall costs when we bid on a contract that is awarded to us, we may achieve a lower than anticipated profit or incur a loss on the contract. A significant portion of our revenues from our engineering and professional services offerings are derived from fixed unit price contracts which require us to perform the contract for a fixed unit price irrespective of our actual costs.We bid for these contracts based on our estimates of overall costs, but cost overruns may cause us to incur losses.The costs incurred and any net profit realized on such contracts can vary, sometimes substantially, from the original projections due to a variety of factors, including, but not limited to: ● onsite conditions that differ from those assumed in the original bid; ● delays in project starts, or completion, including as a result of weather conditions; ● fluctuations in the cost of materials to perform under a contract; ● contract modifications creating unanticipated costs not covered by change orders; ● changes in availability, proximity and costs of construction materials, as well as fuel and lubricants for our equipment; ● availability and skill level of workers in the geographic location of a project; ● our suppliers’ or subcontractors’ failure to perform due to various reasons, including bankruptcy; ● fraud or theft committed by our employees; 14 Table of Contents ● mechanical problems with our machinery or equipment; ● citations or fines issued by any governmental authority; ● difficulties in obtaining required governmental permits or approvals or performance bonds; ● changes in applicable laws and regulations; and ● claims or demands from third parties alleging damages arising from our work or from the project of which our work is a part. These factors may cause actual reduced profitability or losses on projects, which could adversely affect our business, financial condition, results of operations and prospects. Our contracts may require us to perform extra or change order work, which can result in disputes and adversely affect our business, financial condition, results of operations and prospects. Our contracts generally require us to perform extra or change order work as directed by the customer, even if the customer has not agreed in advance on the scope or price of the extra work to be performed.This process may result in disputes over whether the work performed is beyond the scope of the work included in the original project plans and specifications or, if the customer agrees that the work performed qualifies as extra work, the price that the customer is willing to pay for the extra work.Even when the customer agrees to pay for the extra work, we may be required to fund the cost of such work for a lengthy period of time until the change order is approved by the customer and we are paid by the customer. We generally recognize revenues when services are invoiced.To the extent that actual recoveries with respect to change orders or amounts subject to contract disputes or claims are less than the estimates used in our financial statements, the amount of any shortfall will reduce our future revenues and profits, and this could adversely affect our reported working capital and results of operations.In addition, any delay caused by the extra work may adversely impact the timely scheduling of other project work and our ability to meet specified contract milestone dates. A significant portion of our business depends on our ability to provide surety bonds, and we may be unable to compete for or work on certain projects if we are not able to obtain the necessary surety bonds. We are required to provide surety bonds to secure our performance under certain contracts, as is customary in our business.Our ability to obtain surety bonds primarily depends upon our capitalization, working capital, past performance, management expertise and reputation and certain external factors, including the overall capacity of the surety market.Surety companies consider such factors in relationship to the amount of our backlog and their underwriting standards, which may change from time to time.Events that affect the insurance and bonding markets generally may result in bonding becoming more difficult to obtain in the future, or being available only at a significantly greater cost.Our inability to obtain adequate bonding, and, as a result, to bid on new contracts, could adversely affect our future business, financial condition, results of operations and prospects. 15 Table of Contents We derive a significant portion of our revenue from a few customers and the loss of one of these customers, or a reduction in their demand for our services, could adversely affect our business, financial condition, results of operations and prospects. Our customer base is highly concentrated.Due to the size and nature of our construction contracts, one or a few customers have represented a substantial portion of our consolidated revenues and gross profits in any one year or over a period of several consecutive years.Verizon accounted for approximately 59% of our total revenue in the year ended December 31, 2011 and 14% of our total revenue in the nine months ended September 30, 2012.Our topfive customers, Southern Technology Solutions, Inc., Danella Construction, Infrasource Inc., and AT&T, accounted for approximately 98% of our total revenue in the year ended December 31, 2010. Our top two customers, Verizon and Danella Construction, accounted for approximately 77% of our total revenues in the year ended December 31, 2011. Our top four customers, ABSS, Danella Construction, Verizon Communications, and Ericsson, accounted for approximately 71% of our revenues for the nine months ended September 30, 2012. Revenues under our contracts with significant customers may continue to vary from period-to-period depending on the timing or volume of work which those customers order or perform with their in-house service organizations.A limited number of customers may continue to comprise a substantial portion of our revenue for the foreseeable future.Because we do not maintain any reserves for payment defaults, a default or delay in payment on a significant scale could adversely affect our business, financial condition, results of operations and prospects.We could lose business from a significant customer for a variety of reasons, including: ● the consolidation, merger or acquisition of an existing customer, resulting in a change in procurement strategies employed by the surviving entity which could reduce the amount of work we receive; ● our performance on individual contracts or relationships with one or more significant customers are impaired due to another reason, which may cause us to lose future business with such customers, and as a result, our ability to generate income would be adversely impacted; ● the strength of our professional reputation; and ● key customers could slow or stop spending on initiatives related to projects we are performing for them, due to increased difficulty in the credit markets as a result of the recent economic crisis or other reasons. Since many of our customer contracts allow our customers to terminate the contract without cause, our customers may terminate their contracts with us at will, which could impair our business, financial condition, results of operations and prospects. Our business is labor-intensive and if we are unable to attract and retain key personnel and skilled labor, or if we encounter labor difficulties, our ability to bid for and successfully complete contracts may be negatively impacted. Our ability to attract and retain reliable, qualified personnel is a significant factor that enables us to successfully bid for and profitably complete our work.Our future success depends on our ability to attract, hire and retain project managers, estimators, supervisors, foremen, equipment operators, engineers, linemen, laborers and other highly skilled personnel.Our ability to do so depends on a number of factors, such as general rates of employment, competitive demands for employees possessing the skills we need and the level of compensation required to hire and retain qualified employees.We may also spend considerable resources training employees who may then be hired by our competitors, forcing us to spend additional funds to attract personnel to fill those positions.Competition for employees is intense, and we could experience difficulty hiring and retaining the personnel necessary to support our business.Our labor expenses may also increase as a result of a shortage in the supply of skilled personnel.If we do not succeed in retaining our current employees and attracting, developing and retaining new highly-skilled employees, our reputation may be harmed and our future earnings may be negatively impacted. If we are unable to attract and retain qualified executive officers and managers, we will be unable to operate efficiently, which could adversely affect our business, financial condition, results of operations and prospects. We depend on the continued efforts and abilities of our executive officers, as well as the senior management of our subsidiaries to establish and maintain our customer relationships and identify strategic opportunities.The loss of any one of them could negatively affect our ability to execute our business strategy and adversely affect our business, financial condition, results of operations and prospects.Competition for managerial talent with significant industry experience is high and we may lose access to executive officers for a variety of reasons, including more attractive compensation packages offered by our competitors.Although we have entered into employment agreements with certain of our executive officers and certain other key employees, we cannot guarantee that any of them or other key management personnel will remain employed by us for any length of time. Because we maintain a workforce based upon current and anticipated workloads, we may incur significant costs in adjusting our workforce demands, including addressing understaffing of contracts, if we do not receive future contract awards or if these awards are delayed. Our estimates of future performance depend, in part, upon whether and when we will receive certain new contract awards.Our estimates may be unreliable and can change from time to time.In the case of larger projects, where timing is often uncertain, it is particularly difficult to project whether and when we will receive a contract award.The uncertainty of contract award timing can present difficulties in matching workforce size with contractual needs.If an expected contract award is delayed or not received, we could incur significant costs resulting from retaining more staff than is necessary.Similarly, if we underestimate the workforce necessary for a contract, we may not perform at the level expected by the customer and harm our reputation with the customer.For example, the recent effects of Hurricane Sandy have increased the demand for our workforce to assist our customers with repairs and support of damaged infrastructure.Each of these may negatively impact our business, financial condition, results of operations and prospects. 16 Table of Contents Timing of the award and performance of new contracts could adversely affect our business, financial condition, results of operations and prospects. It is generally very difficult to predict whether and when new contracts will be offered for tender because these contracts frequently involve a lengthy and complex design and bidding process, which is affected by a number of factors, such as market conditions, financing arrangements and governmental approvals.Because of these factors, our results of operations and cash flows may fluctuate from quarter to quarter and year to year, and the fluctuation may be substantial.Such delays, if they occur, could adversely affect our operating results for current and future periods until the affected contracts are completed. Our operating results may fluctuate due to factors that are difficult to forecast and not within our control. Our past operating results may not be accurate indicators of future performance, and you should not rely on such results to predict our future performance.Our operating results have fluctuated significantly in the past, and could fluctuate in the future.Factors that may contribute to fluctuations include: ● changes in aggregate capital spending, cyclicality and other economic conditions, or domestic and international demand in the industries we serve; ● our ability to effectively manage our working capital; ● our ability to satisfy consumer demands in a timely and cost-effective manner; ● pricing and availability of labor and materials; ● our inability to adjust certain fixed costs and expenses for changes in demand; ● shifts in geographic concentration of customers, supplies and labor pools; and ● seasonal fluctuations in demand and our revenue. Unanticipated delays due to adverse weather conditions, global climate change and difficult work sites and environments may slow completion of our contracts, impair our customer relationships and adversely affect our business, financial condition, results of operations and prospects. Because some of our work is performed outdoors, our business is impacted by extended periods of inclement weather and subject to unpredictable weather conditions, which could become more frequent or severe if general climatic changes occur.Generally, inclement weather is more likely to occur during the winter season, which falls during our second and third fiscal quarters.Additionally, adverse weather conditions can result in project delays or cancellations, potentially causing us to incur additional unanticipated costs, reductions in revenues or the payment of liquidated damages.In addition, some of our contracts require that we assume the risk that actual site conditions vary from those expected.Significant periods of bad weather typically reduce profitability of affected contracts both in the current period and during the future life of affected contracts, which can negatively affect our results of operations in current and future periods until the affected contracts are completed. Some of our projects involve challenging engineering, procurement and construction phases that may occur over extended time periods, sometimes over several years.We may encounter difficulties in engineering, delays in designs or materials provided by the customer or a third party, equipment and material delivery delays, schedule changes, delays from customer failure to timely obtain rights-of-way, weather-related delays, delays by subcontractors in completing their portion of the project and other factors, some of which are beyond our control, but which may impact our ability to complete a project within the original delivery schedule.In some cases, delays and additional costs may be substantial, and we may be required to cancel a project and/or compensate the customer for the delay.We may not be able to recover any of these costs.Any such delays, cancellations, defects, errors or other failures to meet customer expectations could result in damage claims substantially in excess of revenue associated with a project.These factors could also negatively impact our reputation or relationships with our customers, which could adversely affect our ability to secure new contracts. 17 Table of Contents Environmental and other regulatory matters could adversely affect our ability to conduct our business and could require expenditures that could adversely affect our business, financial condition, results of operations and prospects. Our operations are subject to laws and regulations relating to workplace safety and worker health, which, among other things, regulate employee exposure to hazardous substances.Immigration laws require us to take certain steps intended to confirm the legal status of our immigrant labor force, but we may nonetheless unknowingly employ illegal immigrants. Violations of laws and regulations could subject us to substantial fines and penalties, cleanup costs, third-party property damage or personal injury claims.In addition, these laws and regulations have become, and enforcement practices and compliance standards are becoming, increasingly stringent.Moreover, we cannot predict the nature, scope or effect of legislation or regulatory requirements that could be imposed, or how existing or future laws or regulations will be administered or interpreted, with respect to products or activities to which they have not been previously applied.Compliance with more stringent laws or regulations, as well as more vigorous enforcement policies of the regulatory agencies, could require us to make substantial expenditures for, among other things, pollution control systems and other equipment that we do not currently possess, or the acquisition or modification of permits applicable to our activities. If we fail to maintain qualifications required by certain governmental entities, we could be prohibited from bidding on certain governmental contracts. If we do not maintain qualifications required by certain governmental entities, such as low voltage electrical licenses, those entities could prohibit us from bidding on certain governmental contracts.A cancellation of an unfinished contract or our exclusion from the bidding process could cause our equipment and work crews to be idled for a significant period of time until other comparable work became available, which could adversely affect our business and results of operations.The cancellation of significant contracts or our disqualification from bidding for new contracts could reduce our revenues and profits and adversely affect our business, financial condition, results of operations and prospects. Fines, judgments and other consequences resulting from our failure to comply with regulations or adverse outcomes in litigation proceedings could adversely affect our business, financial condition, results of operations and prospects. From time to time, we may be involved in lawsuits and regulatory actions, including class action lawsuits, that are brought or threatened against us in the ordinary course of business.These actions may seek, among other things, compensation for alleged personal injury, workers’ compensation, violations of the Fair Labor Standards Act and state wage and hour laws, employment discrimination, breach of contract, property damage, punitive damages, civil penalties, consequential damages or other losses, or injunctive or declaratory relief.Any defects or errors, or failures to meet our customers’ expectations could result in large damage claims against us.Claimants may seek large damage awards and, due to the inherent uncertainties of litigation, we cannot accurately predict the ultimate outcome of any such proceedings.Any failure to properly estimate or manage cost, or delay in the completion of projects, could subject us to penalties. The ultimate resolution of these matters through settlement, mediation or court judgment could have a material impact on our financial condition, results of operations, and cash flows.Regardless of the outcome of any litigation, these proceedings could result in substantial cost and may require us to devote substantial resources to defend ourselves.When appropriate, we establish reserves for litigation and claims that we believe to be adequate in light of current information, legal advice and professional indemnity insurance coverage, and we adjust such reserves from time to time according to developments.If reserves are inadequate, insurance coverage proves to be inadequate or unavailable, our business, financial condition, results of operations and prospects may suffer. 18 Table of Contents We employ and assign personnel in the workplaces of other businesses, which subjects us to a variety of possible claims that could adversely affect our business, financial condition, results of operations and prospects. We employ and assign personnel in the workplaces of other businesses.The risks of these activities include possible claims relating to: ● discrimination and harassment; ● wrongful termination or denial of employment; ● violations of employment rights related to employment screening or privacy issues; ● classification of employees, including independent contractors; ● employment of illegal aliens; ● violations of wage and hour requirements; ● retroactive entitlement to employee benefits; and ● errors and omissions by our temporary employees. Claims relating to any of the above could subject us to monetary fines or reputational damage, which could adversely affect our business, financial condition, results of operations and prospects. If we are required to reclassify independent contractors as employees, we may incur additional costs and taxes which could adversely affect our business, financial condition, results of operations and prospects. We use a significant number of independent contractors in our operations for whom we do not pay or withhold any federal, state or provincial employment tax.There are a number of different tests used in determining whether an individual is an employee or an independent contractor and such tests generally take into account multiple factors.There can be no assurance that legislative, judicial, or regulatory (including tax) authorities will not introduce proposals or assert interpretations of existing rules and regulations that would change, or at least challenge, the classification of our independent contractors.Although we believe we have properly classified our independent contractors, the U.S. Internal Revenue Service or other U.S. federal or state authorities or similar authorities of a foreign government may determine that we have misclassified our independent contractors for employment tax or other purposes and, as a result, seek additional taxes from us or attempt to impose fines and penalties.If we are required to pay employer taxes or pay backup withholding with respect to prior periods with respect to or on behalf of our independent contractors, our operating costs will increase, which could adversely impact our business, financial condition, results of operations and prospects. Increases in the cost of fuel could adversely affect our business, financial condition, results of operations and prospects. The price of fuel needed to run our vehicles and equipment is unpredictable and fluctuates based on events outside our control, including geopolitical developments, supply and demand for oil and gas, actions by the OPEC and other oil and gas producers, war and unrest in oil producing countries, regional production patterns and environmental concerns.Most of our contracts do not allow us to adjust our pricing.Accordingly, any increase in fuel costs could adversely affect our business, financial condition, results of operations and prospects. We may incur higher costs to lease, acquire and maintain equipment necessary for our operations, and the market value of our owned equipment may decline. We own a portion of the construction equipment used on our projects.However, to the extent that we are unable to buy construction equipment necessary for our needs, either due to a lack of available funding or equipment shortages in the marketplace, we may be forced to rent equipment on a short-term basis, which could increase the costs of performing our contracts.The equipment that we own or lease requires continuous maintenance, for which we maintain our own repair facilities.If we are unable to continue to maintain the equipment in our fleet, we may be forced to obtain third-party repair services, which could increase our costs.In addition, the market value of our equipment may unexpectedly decline at a faster rate than anticipated.Accordingly, the costs associated with our equipment could adversely affect our business, financial condition, results of operations and prospects. 19 Table of Contents Our dependence on subcontractors and suppliers could increase our costs and impair our ability to complete contracts on a timely basis or at all. We rely on third-party subcontractors to perform some of the work on many of our contracts.We also rely on third-party suppliers to provide most of the materials needed to perform our obligations under those contracts.We generally do not bid on contracts unless we have the necessary subcontractors and suppliers committed for the anticipated scope of the contract and at prices that we have included in our bid.Therefore, to the extent that we cannot engage subcontractors or suppliers, our ability to bid for contracts may be impaired.In addition, if a subcontractor or third-party supplier is unable to deliver its goods or services according to the negotiated terms for any reason, we may suffer delays and be required to purchase the services from another source at a higher price.We sometimes pay our subcontractors and suppliers before our customers pay us for the related services.If customers fail to pay us and we choose, or are required, to pay our subcontractors for work performed or pay our suppliers for goods received, we could suffer an adverse effect on our business, financial condition, results of operations and prospects. Our insurance coverage may be inadequate to cover all significant risk exposures. We will be exposed to liabilities that are unique to the services we provide. While we intend to maintain insurance for certain risks, the amount of our insurance coverage may not be adequate to cover all claims or liabilities, and we may be forced to bear substantial costs resulting from risks and uncertainties of our business. It is also not possible to obtain insurance to protect against all operational risks and liabilities. The failure to obtain adequate insurance coverage on terms favorable to us, or at all, could have a material adverse effect on our business, financial condition, results of operations and prospects. Our operations are subject to hazards that may cause personal injury or property damage, thereby subjecting us to liabilities and possible losses, which may not be covered by insurance. Our workers are subject to hazards associated with providing construction and related services on construction sites.For example, some of the work we perform is underground.If the field location maps supplied to us are not accurate, or if objects are present in the soil that are not indicated on the field location maps, our underground work could strike objects in the soil containing pollutants which could result in a rupture and discharge of pollutants.In such a case, we may be liable for fines and damages.These operating hazards can cause personal injury and loss of life, damage to or destruction of property, plant and equipment and environmental damage.Even though we believe that the insurance coverage we maintain is in amounts and against the risks that we believe are consistent with industry practice, this insurance may not be adequate to cover all losses or liabilities that we may incur in our operations.To the extent that we experience a material increase in the frequency or severity of accidents or workers’ compensation claims, or unfavorable developments on existing claims, our business, financial condition, results of operations and prospects could be adversely affected. The Occupational Safety and Health Act of 1970, as amended (OSHA), establishes certain employer responsibilities, including the maintenance of a workplace free of recognized hazards likely to cause death or serious injury, compliance with standards promulgated by the Occupational Health and Safety and Health Administration and various recordkeeping, disclosure and procedural requirements.While we have invested, and will continue to invest, substantial resources in occupational health and safety programs, serious accidents or violations of OSHA rules may subject us to substantial penalties, civil litigation or criminal prosecution, which could adversely affect our business, financial condition, results of operations and prospects. Defects in our specialty contracting services may give rise to claims against us, increase our expenses, or harm our reputation. Our specialty contracting services are complex and our final work product may contain defects.We have not historically accrued reserves for potential claims as they have been immaterial.The costs associated with such claims, including any legal proceedings, could adversely affect our business, financial condition, results of operations and prospects. 20 Table of Contents Risks Related to Our Industry Our industry is highly competitive, with a variety of larger companies with greater resources competing with us, and our failure to compete effectively could reduce the number of new contracts awarded to us or adversely affect our market share and harm our financial performance. The contracts on which we bid are generally awarded through a competitive bid process, with awards generally being made to the lowest bidder, but sometimes based on other factors, such as shorter contract schedules or prior experience with the customer.Within our markets, we compete with many national, regional, local and international service providers including Dycom Industries, Inc., MasTec, Inc, Unisys Corporation and Goodman Networks, Inc.Price is often the principal factor in determining which service provider is selected by our customers, especially on smaller, less complex projects.As a result, any organization with adequate financial resources and access to technical expertise may become a competitor.Smaller competitors are sometimes able to win bids for these projects based on price alone because of their lower costs and financial return requirements.Additionally, our competitors may develop the expertise, experience and resources to provide services that are equal or superior in both price and quality to our services, and we may not be able to maintain or enhance our competitive position.We also face competition from the in-house service organizations of our customers whose personnel perform some of the services that we provide. Some of our competitors have already achieved greater market penetration than we have in the markets in which we compete, and some have greater financial and other resources than we do.A number of national companies in our industry are larger than we are and, if they so desire, could establish a presence in our markets and compete with us for contracts.As a result of this competition, we may need to accept lower contract margins in order to compete against competitors that have the ability to accept awards at lower prices or have a pre-existing relationship with a customer.If we are unable to compete successfully in our markets, our business, financial condition, results of operations and prospects could be adversely affected. Many of the industries we serve are subject to consolidation and rapid technological and regulatory change, and our inability or failure to adjust to our customers’ changing needs could reduce demand for our services. We derive, and anticipate that we will continue to derive, a substantial portion of our revenue from customers in the telecommunications and utilities industries.The telecommunications and utilities industries are subject to rapid changes in technology and governmental regulation.Changes in technology may reduce the demand for the services we provide.For example, new or developing technologies could displace the wireline systems used for the transmission of voice, video and data, and improvements in existing technology may allow telecommunications providers to significantly improve their networks without physically upgrading them.Alternatively, our customers could perform more tasks themselves, which would cause our business to suffer.Additionally, the telecommunications and utilities industries have been characterized by a high level of consolidation that may result in the loss of one or more of our customers.Our failure to rapidly adopt and master new technologies as they are developed in any of the industries we serve or the consolidation of one or more of our significant customers could adversely affect our business, financial condition, results of operations and prospects. Further, many of our telecommunications customers are regulated by the Federal Communications Commission (FCC), and other international regulators.The FCC and other regulators may interpret the application of their regulations in a manner that is different than the way such regulations are currently interpreted and may impose additional regulations, either of which could reduce demand for our services and adversely affect our business and results of operations. Economic downturns could cause capital expenditures in the industries we serve, which may adversely affect our business, financial condition, results of operations and prospects. The demand for our services has been, and will likely continue to be, cyclical in nature and vulnerable to general downturns in the United States economy.The United States economy is still recovering from a recession, and growth in United States economic activity has remained slow.It is uncertain when these conditions will significantly improve.The wireless telecommunications industry and the staffing services industry are both particularly cyclical in nature and vulnerable to general downturns in the United States and international economy.Our customers are affected by economic changes that decrease the need for or the profitability of their services.This can result in a decrease in the demand for our services andpotentially result in the delay or cancellation of projects by our customers.Slow-downs in real estate, fluctuations in commodity prices and decreased demand by end-customers for services could affect our customers and their capital expenditure plans.As a result, some of our customers may opt to defer or cancel pending projects.A downturn in overall economic conditions also affects the priorities placed on various projects funded by governmental entities and federal, state and local spending levels. 21 Table of Contents In general, economic uncertainty makes it difficult to estimate our customers’ requirements for our services and adds uncertainty to the determination of our backlog.Our plan for growth depends on expanding our company both in the United States and internationally.If economic factors in any of the regions in which we plan to expand are not favorable to the growth and development of the telecommunications industries in those countries, we may not be able to carry out our growth strategy, which could adversely affect our business, financial condition, results of operations and prospects. Risks Related to Our Financial Results and Financing Plans We have a history of losses and may continue to incur losses in the future, raising substantial doubts about our ability to continue as a going concern. We have a history of losses and may continue to incur losses in the future, which could negatively impact the trading value of our stock.We incurred losses from operations of $2.3 million and $6.2 million for the years ended December 31, 2010 and December 31, 2011, respectively, and $1.3 million for the nine months ended September 30, 2012.We incurred a net loss of $2.1 million and $7.4 million for the years ended December 31, 2010 and 2011, respectively, and a net loss of $3.9 million for the nine months ended September 30, 2012.As of December 31, 2011, our stockholder's deficiency was $1,648,213. As of September 30, 2012,we hadtotal stockholders’ equityof $158,816, primarily as a result of our acquisition of ADEX.We expect to continue to incur operating losses in future periods. These losses may increase and we may never achieve profitability again for a variety of reasons, including increased competition, decreased growth in the telecommunications industry and other factors described elsewhere in this “Risk Factors” section.These factors raise substantial doubt that we will be able to continue operations as a going concern, and our independent auditors included an explanatory paragraph regarding this uncertainty in their report on our financial statements for the periods ended December 31, 2011 and December 31, 2010.Our ability to continue as a going concern is dependent upon our generating cash flow sufficient to fund operations and reducing operating expenses. We may never achieve profitability, and if we do, we may not be able to sustain such profitability.Further, we may incur significant losses in the future for a number of reasons, due to the other risks described in this prospectus, and we may encounter unforeseen expenses, difficulties, complications and delays and other unknown events.If we cannot continue as a going concern, our stockholders may lose their entire investment. We have identified material weaknesses in our internal control over financial reporting, and we cannot assure you that additional material weaknesses or significant deficiencies will not occur in the future.If our internal control over financial reporting or our disclosure controls and procedures are not effective, we may not be able to accurately report our financial results or prevent fraud, which may cause investors to lose confidence in our reported financial information and may lead to a decline in our stock price. We have historically had a small internal accounting and finance staff with limited experience in public reporting.This lack of adequate accounting resources has resulted in the identification of material weaknesses in our internal controls over financial reporting.A “material weakness” is a deficiency, or a combination of deficiencies, in internal control over financial reporting such that there is a reasonable possibility that a material misstatement of our financial statements will not be prevented or detected on a timely basis.In connection with the review of our financial statements for the year ended December 31, 2011, and the year ended December 31, 2010, our management team identified material weaknesses relating to (i) our ability to timely file our reports and other information as required by the Securities and Exchange Commission and (ii) our internal control over financial reporting relating to proper record-keeping of invoices for services and posting of equity issuances in accordance with generally accepted accounting principles.We have taken steps, including the hiring of a Chief Financial Officer, and plan to continue to take additional steps, to seek to remediate these material weaknesses for the year ending December 31, 2012 and to improve our financial reporting systems and implement new policies, procedures and controls.If we do not successfully remediate the material weaknesses described above, or if other material weaknesses or other deficiencies arise in the future, we may be unable to accurately report our financial results on a timely basis, which could cause our reported financial results to be materially misstated and require restatement and result in the loss of investor confidence or delisting and cause the market price of our common stock to decline. 22 Table of Contents If our independent registered public accounting firm does not attest to the effectiveness of our internal controls over financial reporting, we cannot timely file our annual reports with the Securities and Exchange Commission, which could result in a loss of investor confidence and a decline in our stock price. Our independent registered public accounting firm will be required to attest to the effectiveness of our internal control over financial reporting in our annual reports filed on Form 10-K.Even if our management concludes that our internal control over financial reporting is effective, our independent registered public accounting firm may issue a report that is qualified if it is not satisfied with our controls or the level at which our controls are documented, designed, operated, or reviewed, or if it interprets the relevant requirements differently from us.Material weaknesses may be identified during the audit process or at other times.During the course of the evaluation, documentation, or attestation, we or our independent registered public accounting firm may identify weaknesses and deficiencies that we may not be able to remedy in time to meet the deadline imposed by the Sarbanes-Oxley Act for compliance with Section 404.If our independent registered public accounting firm does not attest to the effectiveness of our internal controls over financial reporting, we would not be permitted to file our annual reports with the Securities and Exchange Commission and that delay could result in a loss of investor confidence and a decline in our stock price. We have engaged several different independent auditors since 2002, and the inconsistency in auditor review of our financial statements could result in doubt about the accuracy of our historical financial statements and our ability to accurately report financial information in the future. We engaged several different independent auditors since 2002.Moore & Associates, Chartered audited our financial statements for the years ended December 31, 2008 and 2009, but in October, 2009, we dismissed Moore because the Public Company Accounting Oversight Board, or PCAOB, revoked Moore’s registration, citing violations of the PCAOB’s rules and auditing standards in auditing financial statements, PCAOB rules and quality control standards and Securities Exchange Act of 1934, as amended (Exchange Act) Section 10(b) and Rule 10b-5. On August 25, 2010, we engaged Sherb & Co. LLP (Sherb) as our independent registered public accounting firm and Sherb continues to serve in this capacity.Sherb noted in its audit report for the year ended December 31, 2011 that we suffered losses from operations that may raise doubt about our ability to continue as a going concern.In addition, our inconsistency in independent accountant review of our financial statements, combined with the fact that several of our auditors resigned from their respective engagements with us, could result in doubt about the accuracy of our historical financial statements and our ability to accurately report financial information in the future. Our substantial indebtedness could adversely affect our business, financial condition and results of operations and our ability to meet our payment obligations. As of September 30, 2012, we had total indebtedness of approximately $14.4 million, consisting of $491,796 of bank debt and $13.9 million of notes payable. Our substantial indebtedness could have important consequences to our stockholders.For example, it could: ● require us to dedicate a substantial portion of our cash flow from operations to payments on our indebtedness, thereby reducing the availability of our cash flow to fund acquisitions, working capital, capital expenditures, research and development efforts and other general corporate purposes; ● increase our vulnerability to and limit our flexibility in planning for, or reacting to, changes in our business; ● place us at a competitive disadvantage compared to our competitors that have less debt; 23 Table of Contents ● limit our ability to borrow additional funds, dispose of assets, pay dividends and make certain investments; and ● make us more vulnerable to a general economic downturn than a company that is less leveraged. A high level of indebtedness would increase the risk that we may default on our debt obligations.Our ability to meet our debt obligations and to reduce our level of indebtedness will depend on our future performance.General economic conditions and financial, business and other factors affect our operations and our future performance.Many of these factors are beyond our control.We may not be able to generate sufficient cash flows to pay the interest on our debt and future working capital, borrowings or equity financing may not be available to pay or refinance such debt.Factors that will affect our ability to raise cash through an offering of our capital stock or a refinancing of our debt include financial market conditions, the value of our assets and our performance at the time we need capital. Our term loan impose restrictions on us, which may prevent us from engaging in beneficial transactions. We have a term loan pursuant to a Loan and Security Agreement, dated as of September 17, 2012, between the Company, Rives-Monteiro Leasing, LLC, Tropical Communications, Inc., the lenders party thereto and MidMarket Capital Partners, LLC, as agent, as amended by the First Amendment, dated November 13, 2012, which provides for a maximum borrowing of $15.0 million.At September 30, 2012, $15.0 million was outstanding under the loan agreement. The terms of our indebtedness contain covenants that restrict our ability to, among other things: ● make certain payments, including the payment of dividends; ● redeem or repurchase our capital stock; ● incur additional indebtedness and issue preferred stock; ● make investments or create liens; ● merge or consolidate with another entity; ● sell certain assets; and ● enter into transactions with affiliates. In addition, the loan agreement requires us to comply with a consolidated leverage ratio and a consolidated interest coverage ratio.These covenants may prevent us from engaging in transactions that benefit us, including responding to changing business and economic conditions and securing additional financing, if needed.The breach of any of these covenants could result in a default under the notes and loan agreement, in which case, depending on the actions taken by the lenders thereunder or their successors or assignees, such lenders could elect to declare all amounts borrowed, together with accrued interest, to be due and payable.If we were unable to repay such borrowings or interest, the lenders could proceed against its collateral.Further, if the indebtedness under the loan agreement were to be accelerated, our assets may not be sufficient to repay such indebtedness in full. Actual results could differ from the estimates and assumptions that we use to prepare our financial statements. To prepare financial statements in conformity with GAAP, management is required to make estimates and assumptions, as of the date of the financial statements, which affect the reported values of assets and liabilities, revenues and expenses, and disclosures of contingent assets and liabilities.Areas requiring significant estimates by our management include: contract costs and profits and application of percentage-of-completion accounting and revenue recognition of contract change order claims; provisions for uncollectible receivables and customer claims and recoveries of costs from subcontractors, suppliers and others; valuation of assets acquired and liabilities assumed in connection with business combinations; and accruals for estimated liabilities, including litigation and insurance reserves.At the time the estimates and assumptions are made, we believe that they are fair based on the information available.However, our actual results could differ from, and could require adjustments to, those estimates. 24 Table of Contents We recognize revenue and profit on certain of our wireless construction contracts as the work progresses using the percentage-of-completion method of accounting.Under this method of accounting, contracts in progress are valued at cost plus accrued profits less invoiced revenue and progress payments made on uncompleted projects.This method relies on estimates of total expected contract revenue and costs.Contract revenue and total cost estimates are reviewed and revised monthly by management as the work progresses, such that adjustments to profit resulting from revisions are made cumulative to the date of revision.Adjustments are reflected for the fiscal period affected by such revisions.If estimates of costs to complete long-term projects indicate a loss, we immediately recognize the full amount of the estimated loss.Such adjustments and accrued losses may negatively impact our operating results. Risks Related to Our Operating History and Results of Operations Our limited operating history as an integrated company, recent acquisitions and the rapidly changing telecommunications market may make it difficult for investors to evaluate our business, financial condition, results of operations and prospects, and also impairs our ability to accurately forecast our future performance. Although we were incorporated in 1999, we were a development stage company with limited operations until our 2010merger with Digital Comm.We experienced rapid and significant expansion in theyear ended December 31, 2011 and year ended December 31, 2012due to a series of strategic acquisitions, and the operating histories of these acquired companies vary.We acquired ADEX and T N S in September 2012 and we plan to use the proceeds of this offering to complete the acquisitions of Telco and IPC. As a result of our recent acquisitions, our financial results are heavily influenced by the application of the acquisition method of accounting.The acquisition method of accounting requires management to make assumptions regarding the assets purchased and liabilities assumed to determine their fair market value.For example, the unaudited pro forma combined financial information herein covers periods during which these newly acquired businesses were not under common control or management and may not be indicative of what our operating results and financial condition would have been for the periods presented had the acquisitions taken place on the date indicated or indicative of our future financial condition or operating results.If our assumptions are incorrect, any resulting change or modification to our financial statements could adversely affect our business, financial condition, results of operations and prospects. Further, our limited operating history as an integrated company, combined with our short history operating staffing and cloud-based services, may not provide an adequate basis for investors to evaluate our business, financial condition, results of operations and prospects, and makes accurate financial forecasting difficult for us.Because we operate in the rapidly-evolving telecommunications markets and because our business is rapidly evolving due to a series of acquisitions, we may have difficulty in engaging in effective business and financial planning.It may also be difficult for us to evaluate trends that may affect our business and whether our expansion may be profitable.Thus, any predictions about our future revenue and expenses may not be as accurate as they would be if we had a longer operating history or operated in a more predictable market. If we are unable to sustain our recent revenue growth rates, we may never achieve or sustain profitability. We experienced significant growth in recent years, primarily due to our strategic acquisitions.Our net revenue increased from $952,839 for the year ended December 31, 2010 to $2.8 million for the year ended December 31, 2011.Our net revenue for the nine months ended September 30, 2012 increased to $5.9 million compared to $2.7 million for the nine months ended September 30, 2011.In order to become profitable and maintain our profitability, we will, among other things, need to continue to increase our revenues.We may be unable to sustain our recent revenue growth, particularly if we are unable to develop and market our specialty contracting and telecommunications staffing services, increase our sales to existing customers, develop new customers or, even if our revenues continue to grow, they may not be sufficient to exceed increases in our operating expenses or to enable us to achieve or sustain profitability. 25 Table of Contents Our inability to obtain additional capital may prevent us from completing our acquisition strategy and successfully operating our business, though additional financings may subject our existing stockholders to substantial dilution. As of September 30, 2012, we had cash and cash equivalents totaling $247,880.Net cash in operating activities totaled $1.2 million for the year ended December 31, 2011 and $1,409,064 for the nine months ended September 30, 2012.We expect our negative cash flows from operations to continue for the foreseeable future.We expect that our current cash resources, together with the net proceeds from this offering, will be sufficient to fund our operations through approximately March 2013. Until we can generate a sufficient amount of revenue, if ever, we expect to finance future cash needs, including the cash needed to fund our anticipated strategic acquisitions (including the acquisitions of Telco and IPC) through public or private equity offerings or debt financings.Additional funds may not be available when we need them on terms that are acceptable to us, or at all.If adequate funds are not available, we may be required to delay, reduce the scope of, or eliminate one or more of strategic acquisitions or business plans.In addition, we could be forced to discontinue product development and reduce or forego attractive business opportunities.To the extent that we raise additional funds by issuing equity securities, our stockholders may experience additional significant dilution, and debt financing, if available, may involve restrictive covenants.We may seek to access the public or private capital markets whenever conditions are favorable, even if we do not have an immediate need for additional capital at that time.Our access to the financial markets and the pricing and terms we receive in the financial markets, could be adversely impacted by various factors, including changes in financial markets and interest rates. Our forecasts regarding our beliefs of the sufficiency of our financial resources to support our current and planned operations are forward-looking statements and involve significant risks and uncertainties, and actual results could vary as a result of a number of factors, including the factors discussed elsewhere in this “Risk Factors” section.We have based this estimate on assumptions that may prove to be wrong, and we could utilize our available capital resources sooner than we currently expect.Our future funding requirements will depend on many factors, including, but not limited to the costs and timing of our future acquisitions. We are an emerging growth company within the meaning of the Jumpstart our Businesses Startups Act of 2012 and, as a result, have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC. Because we qualify as an emerging growth company, or EGC, under the Jumpstart Our Businesses Startups Act of 2012,or JOBS Act, we have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC in connection with our initial public offering, and for a period of up to five years following our initial public offering if we remain an EGC.For example, we have provided only two fiscal years of audited financial information, and have provided scaled-down disclosure on executive compensation, such as not including a “Compensation Discussion and Analysis” in this prospectus, in connection with our initial public offering.In addition, for as long as we remain an EGC, we are not subject to certain governance requirements such as holding a “say-on-pay” and “say-on-golden-parachute” advisory votes, and we do not need to obtain an annual attestation report on our internal control over financial reporting from a registered public accounting firm pursuant to Section 404(b) of the Sarbanes-Oxley Act.We may take advantage of these reporting exemptions until we are no longer an EGC.We could be an EGC for a period of up to five years after our initial public offering, although we will cease to be an EGC earlier than that if our total annual gross revenues equal or exceed $1 billion in a fiscal year, if we issue more than $1 billion in non-convertible debt over a 3-year period or if we become a “large accelerated filer” under Rule 12b-2 of the Exchange Act. Accordingly, you are not receiving the same level of disclosure in connection with an investment decision in our initial public offering as you would be afforded in an initial public offering of a non-EGC and, following our initial public offering, our stockholders will not receive the same level of disclosure that is afforded to stockholders of a non-EGC.It is also possible that investors will find the shares of common stock to be less attractive because we have elected to comply with the reduced disclosure and other reporting requirements available to us as an EGC, which could adversely affect the trading market for the shares of common stock and the prices at which you may be able to sell your shares of common stock. 26 Table of Contents We exercise judgment in determining our provision for taxes in the United States and internationally that are subject to tax authority audit review that could result in additional tax liability and potential penalties that would negatively affect our net income. The amounts we record in intercompany transactions for services, licenses, funding, and other items affects our tax liabilities.Our tax filings are subject to review or audit by the U.S. Internal Revenue Service and state, local, and foreign taxing authorities.We exercise judgment in determining our worldwide provision for income and other taxes and, in the ordinary course of our business, there may be transactions and calculations where the ultimate tax determination is uncertain.Examinations of our tax returns could result in significant proposed adjustments and assessment of additional taxes which could adversely affect our tax provision and net income in the period or periods for which that determination is made. Risks Related to our Common Stock and this Offering An active trading market for our common stock may not develop and the market price for our common stock may decline below the initial public offering price. Our common stock has not been listed on any national securities exchange prior to this offering.Prior to this offering, our common stock was quoted on the OTC Bulletin Board, or OTCBB.The OTCBB is an electronic quotation system that displays real-time quotes, last-sale prices, and volume information for many OTC securities that are not listed on a national securities exchange.Trading volume for our common stock is limited and OTCBB quotations for our common stock price may not represent the true market value of our common stock.We cannot predict the extent to which investor interest in us will lead to the development of an active public trading market or how liquid that public market may become.The initial public offering price for our common stock will be determined by negotiationbetween us and the underwriter based upon several factors, and may not be indicative of prices that will prevail in the open market after this offering.Consequently, you may be unable to sell your shares of our common stock at prices equal to or greater than the price you paid for them, if at all. Additionally, because the quoted price of our common stock is less than $5.00 per share, our common stock is considered a “penny stock,” and trading in our common stock is subject to the requirements of Rule 15g-9 under the Exchange Act.Under this rule, broker/dealers who recommend low-priced securities to persons other than established customers and accredited investors must satisfy special sales practice requirements, including making an individualized written suitability determination for the purchaser and receiving the purchaser’s written consent prior to the transaction.Securities and Exchange Commission regulations also require additional disclosure in connection with any trades involving a “penny stock,” including the delivery, prior to any penny stock transaction, of a disclosure schedule explaining the penny stock market and its associated risks.These requirements severely limit the liquidity of securities in the secondary market because few brokers or dealers are likely to undertake these compliance activities and this limited liquidity will make it more difficult for an investor to sell his shares of our common stock in the secondary market should the investor wish to liquidate the investment.In addition to the applicability of the penny stock rules, other risks associated with trading in penny stocks could also be price fluctuations and the lack of a liquid market. Our stock price and the stock prices of telecommunications companies have fluctuated widely in recent years, and the trading price of our common stock is likely to continue to be volatile, which could result in substantial losses to investors and litigation. In addition to changes to market prices based on our results of operations and the factors discussed elsewhere in this “Risk Factors” section, the market price of and trading volume for our common stock may change for a variety of other reasons, not necessarily related to our actual operating performance.The capital markets have experienced extreme volatility that has often been unrelated to the operating performance of particular companies.These broad market fluctuations may adversely affect the trading price of our common stock.In addition, the average daily trading volume of the securities of small companies can be very low, which may contribute to future volatility.Factors that could cause the market price of our common stock to fluctuate significantly include: ● the results of operating and financial performance and prospects of other companies in our industry; ● strategic actions by us or our competitors, such as acquisitions or restructurings; 27 Table of Contents ● announcements of innovations, increased service capabilities, new or terminated customers or new, amended or terminated contracts by our competitors; ● the public’s reaction to our press releases, other public announcements, and filings with the Securities and Exchange Commission; ● market conditions for providers of services to telecommunications, utilities and cloud services customers; ● lack of securities analyst coverage or speculation in the press or investment community about us or market opportunities in the telecommunications services and staffing industry; ● changes in government policies in the United States and other foreign countries; ● changes in earnings estimates or recommendations by securities or research analysts who track our common stock or failure of our actual results of operations to meet those expectations; ● market and industry perception of our success, or lack thereof, in pursuing our growth strategy; ● changes in accounting standards, policies, guidance, interpretations or principles; ● any lawsuit involving us, our services or products; ● arrival and departure of key personnel; ● sales of common stock by us, our investors or members of our management team; and ● changes in general market, economic, and political conditions in the United States and global economies or financial markets, including those resulting from natural or manmade disasters. Any of these factors, as well as broader market and industry factors, may result in large and sudden changes in the trading volume of our common stock and could seriously harm the market price of our common stock, regardless of our operating performance. This may prevent you from being able to sell your shares at or above the price you paid for your shares of our common stock, if at all. In addition, following periods of volatility in the market price of a company’s securities, stockholders often institute securities class action litigation against that company. Our involvement in any class action suit or other legal proceeding could divert our senior management’s attention and could adversely affect our business, financial condition, results of operations and prospects. The sale or availability for sale of substantial amounts of our common stock could adversely affect the market price of our common stock. Sales of substantial amounts of shares of our common stock after the completion of the offering, or the perception that these sales could occur, could adversely affect the market price of our common stock and could impair our future ability to raise capital through common stock offerings. Following this offering, our executive officers and directors will beneficially own, collectively, % of our outstanding common stock, or % if the underwriter exercises in fullits option to purchase additional shares of our common stock. If one or more of them were to sell a substantial portion of the shares they hold, it could cause our stock price to decline. In addition, as of September 30, 2012, there were outstanding warrants to purchase an aggregate of 48,991,128 shares of our common stock at a weighted-average exercise price of $0.34 per share, of which warrants to purchase 32,682,540 shares at a weighted-average exercise price of $0.01 per share were exercisable as of such date. The exercise of options at prices below the market price of our common stock could adversely affect the price of shares of our common stock. Additional dilution may result from the issuance of shares of our capital stock in connection with acquisitions or in connection with other financing efforts. Any issuance of our common stock that is not made solely to then-existing stockholders proportionate to their interests, such as in the case of a stock dividend or stock split, will result in dilution to each stockholder. 28 Table of Contents In connection with this offering, we, our directors and officers, and substantially all of our stockholders and holders of options to purchase our stock, have agreed, subject to certain limited exceptions, not to offer, sell, contract to sell or otherwise dispose of, or enter into, any transaction that is designed to, or could be expected to, result in the disposition of any shares of our common stock or other securities convertible into or exchangeable or exercisable for shares of our common stock for 180 days after the date of this prospectus without the written consent of the underwriter, subject to potential extension. As of the date of this prospectus, approximately 10,062,682 shares of our common stock will be subject to the contractual lock-up with the underwriter. However, the representative of the underwriters may release these securities from these restrictions at any time without notice. See “Underwriting” and “Shares Eligible For Future Sale” for a more detailed description of the restrictions on selling our securities after this offering. We are controlled by a small group of our existing stockholders, whose interests may differ from other stockholders. Our executive officers and directors will significantly influence our activities, and their interests may differ from your interests as a stockholder. Following this offering, our executive officers and directors will beneficially own, collectively, % of our outstanding common stock, or % if the underwriter exercises in fullits option to purchase additional shares of our common stock. Accordingly, these stockholders have had, and will continue to have, significant influence in determining the outcome of any corporate transaction or any other matter submitted for approval to our stockholders, including mergers, consolidations, and the sale of our assets, director elections, and other significant corporate actions. They will also have significant influence in preventing or causing a change in control of our company. In addition, without the consent of these stockholders, we could be prevented from entering into transactions that could be beneficial to us. The interests of these stockholders may differ from your interests as a stockholder, and they may act in a manner that advances their best interests and not necessarily those of other stockholders. The initial public offering price for shares of our common stock is substantially higher than the pro forma net tangible book value per share, so purchasers in this offering will experience immediate and substantial dilution in the book value of their investment. If you purchase common stock in this offering, you will pay more for your common stock than the amount paid by existing stockholders for their common stock. As a result, you will experience immediate and substantial dilution of approximately $per share of common stock, assuming no exercise of outstanding options to acquire common stock, representing the difference between our pro forma net tangible book value per share of common stock of $, after giving effect to this offering and the assumed initial public offering price per share of common stock of $(the midpoint of the estimated offering range set forth on the cover page of this prospectus). In addition, you may experience further dilution to the extent that our common stock is issued upon the exercise of stock options. All of the shares of common stock issuable upon the exercise of currently outstanding stock options will be issued at a purchase price that is less than the initial public offering price per share in this offering. See “Dilution” for a more complete description of how the value of your investment in our common stock will be diluted upon the completion of this offering. Our amended and restated certificate of incorporation and amended and restated bylaws that will be in effect at or upon consummation of this offering, and Delaware corporate law as well as certain of our contracts contain provisions, which could delay or prevent a change in control even if the change in control would be beneficial to our stockholders. Delaware law, as well as our amended and restated certificate of incorporation and amended and restated bylaws that will be in effect at or upon consummation of this offering, contains anti-takeover provisions that could delay or prevent a change in control of our company, even if the change in control would be beneficial to our stockholders. These provisions could lower the price that future investors might be willing to pay for shares of our common stock. These anti-takeover provisions: ● authorize our board of directors to create and issue, without stockholder approval, preferred stock that can be issued, increasing the number of outstanding shares and deter or prevent a takeover attempt; 29 Table of Contents ● prohibit stockholder action by written consent, thereby requiring all stockholder actions to be taken at a meeting of our stockholders; ● establish a three-tiered classified board of directors requiring that not all members of the board be elected at one time; ● establish a supermajority requirement to amend the amended and restated bylaws and specified provisions of the amended and restated certificate of incorporation; ● prohibit cumulative voting in the election of directors, which would otherwise allow less than a majority of stockholders to elect director candidates; ● establish limitations on the removal of directors; ● empower the board of directors to fill any vacancy on the board of directors, whether such vacancy occurs as a result of an increase in the number of directors or otherwise; ● provide that the board of directors is expressly authorized to adopt, amend or repeal our bylaws; ● provide that our directors will be elected by a plurality of the votes cast in the election of directors; ● establish advance notice requirements for nominations for election to the board of directors or for proposing matters that can be acted on by stockholders at stockholder meetings; ● limit the ability of stockholders to call special meetings of stockholders; and ● will provide that the Court of Chancery of the State of Delaware will be the exclusive forum for any derivative action, actions asserting a breach of fiduciary duty and certain other actions against us or any directors or executive officers. Section 203 of the Delaware General Corporation Law, the terms of our stock incentive plans, the terms of our change in control agreements with our senior executives and other contractual provisions may also discourage, delay or prevent a change in control of our company. Section 203 generally prohibits a Delaware corporation from engaging in a business combination with an interested stockholder for three years after the date the stockholder became an interested stockholder. Our stock incentive plans include change-in-control provisions that allow us to grant options or stock purchase rights that may become vested immediately upon a change in control. The terms of changes of control agreements with our senior executives and contractual restrictions with third parties may discourage a change in control of our company. Our board of directors also has the power to adopt a stockholder rights plan that could delay or prevent a change in control of us even if the change in control is generally beneficial to our stockholders. These plans, sometimes called “poison pills,” are oftentimes criticized by institutional investors or their advisors and could affect our rating by such investors or advisors. If our board of directors adopts such a plan, it might have the effect of reducing the price that new investors are willing to pay for shares of our common stock. Together, these charter, statutory, and contractual provisions could make the removal of management and directors more difficult and may discourage transactions that otherwise could involve payment of a premium over prevailing market prices for our common stock. Furthermore, the existence of the foregoing provisions, as well as the significant common stock beneficially owned by our executive officers, key non-executive officer employees, and members of our board of directors, could limit the price that investors might be willing to pay in the future for shares of our common stock. They could also deter potential acquirers of our company, thereby reducing the likelihood that you could receive a premium for your common stock in an acquisition. We may use the net proceeds from this offering in ways with which you may not agree. Our management has considerable discretion in the application of our net proceeds in this offering. You will not have the opportunity, as part of your investment decision, to assess whether the proceeds are being used appropriately. You must rely on the judgment of our management regarding the application of our net proceeds of this offering. Our net proceeds may be used for corporate purposes that do not improve our profitability or increase our common stock price, or in investments that do not produce income or that lose value. Our failure to apply these funds effectively could adversely affect our business, financial condition, results of operations and prospects. 30 Table of Contents We have never paid cash dividends and do not anticipate paying any cash dividends on our common stock. We have never paid cash dividends and do not anticipate paying any cash dividends on our common stock in the foreseeable future. We currently intend to retain any earnings to finance our operations and growth. As a result, any short-term return on your investment will depend on the market price of our common stock, and only appreciation of the price of our common stock, which may never occur, will provide a return to stockholders. The decision whether to pay dividends will be made by our board of directors in light of conditions then existing, including, but not limited to, factors such as our financial condition, results of operations, capital requirements, business conditions, and covenants under any applicable contractual arrangements. Investors seeking cash dividends should not invest in our common stock. If equity research analysts do not publish research or reports about our business, or if they issue unfavorable commentary or downgrade our common stock, the market price of our common stock will likely decline. The trading market for our common stock will rely in part on the research and reports that equity research analysts, over whom we have no control, publish about us and our business. We may never obtain research coverage by securities and industry analysts. If no securities or industry analysts commence coverage of our company, the market price for our stock could decline. In the event we obtain securities or industry analyst coverage, the market price of our stock could decline if one or more equity analysts downgrade our stock or if those analysts issue unfavorable commentary, even if it is inaccurate, or cease publishing reports about us or our business. 31 Table of Contents SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This prospectus contains “forward-looking statements” within the meaning of the federal securities laws, which involve substantial risks and uncertainties. All statements contained in this prospectus other than statements of historical fact, including statements of estimated and projected revenue, margins, costs, expenditures, cash flows, growth rates, financial results and prospects are forward-looking statements. You can generally identify forward-looking statements by terminology such as “may”, “could”, “should”, “expects”, “plans”, “projects”, “intends”, “anticipates”, “believes”, “estimates”, “predicts”, “potential”, “pursue”, “target” or “continue”, or the negative of these terms or other similar expressions that concern our strategy, plans or intentions, although not all forward-looking statements contain these words. We have based these forward-looking statements largely on our historical performance, our current expectations and projections about future events and trends that we believe may affect our financial condition, results of operations, business strategy, short-term and long-term business operations and objectives, and financial needs. These forward-looking statements are subject to a number of risks, uncertainties and assumptions that we believe are reasonable, including those described in the “Risk Factors” section. Moreover, we operate in a very competitive and rapidly changing environment. New risks emerge from time to time. It is not possible for our management to predict all risks, nor can we assess the impact of all factors on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements we may make. In light of these risks, uncertainties and assumptions, the future events and trends discussed in this prospectus may not occur and actual results could differ materially and adversely from those anticipated or implied in the forward-looking statements. You should not rely upon forward-looking statements as predictions of future events. Such forward-looking statements are subject to various risks, uncertainties and assumptions relating to our operations, financial results, financial condition, business, prospects, growth strategy and liquidity. If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, our actual results may vary materially from those indicated in these statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results. The forward-looking statements made in this prospectus relate only to events as of the date on which the statements are made. We undertake no obligation to publicly update or revise any forward-looking statement as a result of new information, future events or otherwise, except as required by law. STATISTICAL DATA AND MARKET INFORMATION This prospectus contains estimates and other statistical data made by independent parties and by us relating to market size and growth and other industry data. This information involves a number of assumptions and limitations, and you are cautioned not to give undue weight to such estimates. We have not independently verified the accuracy or completeness of the data contained in these industry publications and other reports. The industry in which we operate is subject to risks and uncertainty due to a variety of factors, including those described in the “Risk Factors” section of this prospectus. These and other factors could cause results to differ materially from those expressed in these publications and reports. 32 Table of Contents USE OF PROCEEDS We estimate that our net proceeds from the sale of the shares of common stock will be approximately $million, assuming an initial public offering price of $per share, which is the midpoint of the price range set forth on the cover page of this prospectus, after deducting underwriting discounts and commissions and estimated offering expenses payable by us. If the underwriter exercisesits option to purchase additional shares in full, we estimate that we will receive net proceeds from this offering of approximately $million, after deducting underwriting discounts and commissions and estimated offering expenses payable by us. We intend to use our net proceeds from this offering for working capital and other general corporate purposes. We intend to use a portion of the net proceeds from this offering to expand our current business through acquisitions of, or investments in, complementary businesses or other assets. We currently expect to use some of the net proceeds from this offering to fund a portion of the purchase price for the pending Telco and/or IPC acquisitions. See “Management’s Discussion and Analysis of Financial Condition and Results of Operations” for more information. However, we have no commitments to use the proceeds from this offering for any such acquisitions or investments at this time. Our decision as to whether to proceed with these or other acquisitions and investments will depend on a variety of factors, including general economic conditions, the rate of organic growth of our business and the ability to negotiate such acquisitions on terms that are favorable to us. The amount and timing of these expenditures will vary depending on a number of factors including the competitive landscape, demand for our services, and the rate of growth, if any, of our business. Our plans for the proceeds of this offering are subject to change due to unforeseen events and opportunities, and the amounts and timing of our actual expenditures depend on several factors, including our expansion plans and the amount of cash generated or used by our operations. Other than as described above, we cannot specify with certainty the particular uses for the net proceeds to be received upon the closing of this offering. Accordingly, our management will have broad discretion in the application of the net proceeds we receive from our public offering, and investors will be relying on the judgment of our management regarding the application of the net proceeds. A $1.00 increase (decrease) in the assumed initial public offering price of $per share would increase (decrease) our net proceeds from this offering by approximately $million, assuming that the number of shares offered by us, as set forth on the cover page of this prospectus, remains the same and after deducting underwriting discounts, commissions and estimated offering expenses. 33 Table of Contents DIVIDEND POLICY We currently intend to retain future earnings, if any, for use in the operation of our business and to fund future growth. We have never declared or paid cash dividends on our common stock and we do not intend to pay any cash dividends on our common stock for the foreseeable future. The terms of the Loan and Security Agreement dated September 17, 2012, between the Company, Rives-Monteiro Leasing, LLC, Tropical Communications, Inc., the lenders party thereto and MidMarket Capital Partners, LLC, as agent, as amended by the First Amendment, dated November 13, 2012, prohibit us from paying cash dividends except with respect to shares of our common stock. Any future determination related to our dividend policy will be made at the discretion of our board of directors in light of conditions then-existing, including factors such as our results of operations, financial conditions and requirements, business conditions and covenants under any applicable contractual arrangements. 34 Table of Contents PRICE RANGE OF OUR COMMON STOCK Our common stock is listed on the OTC Bulletin Board (OTCBB) under the symbol “GGHO.” The following table sets forth the high and low closing sales prices of our common stock as quoted by the OTCBB for the periods indicated: High Low Fiscal Year Ended December 31, 2010 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low Fiscal Year Ended December 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ High Low Fiscal Year Ended December 31, 2012 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter (through November 29, 2012) $ $ As of November 29, 2012, the closing sale price of our common stock was $0.02 per share. As of November 12, 2012, there were approximately 187 stockholders of record of our common stock.The information in the above table does not give effect to the contemplated 125-to-1 reverse stock split. 35 Table of Contents CAPITALIZATION The following table sets forth our cash and cash equivalents and capitalization as of November 29, 2012: ● on an actual basis; ● on a pro forma basis to reflect the conversion of all of our outstandingSeries A Preferred Stock, Series B Preferred Stock, Series C Preferred Stock, Series D Preferred Stock, Series E Preferred Stock, which will occur prior to completion of this offering, and the cancellation or redemption of our Series F Preferred Stock, Series G Preferred Stock and Series H Preferred Stock; and ● on a pro forma as adjusted basis to reflect the conversion referred to above and the sale of shares of common stock by us in this offering at an assumed initial public offering price of $ per share (the midpoint of the initial public offering price range indicated on the cover of this prospectus), after deducting estimated underwriting discounts and commissions and estimated offering expenses payable by us and the filing of our amended and restated certificate of incorporation, which will occur immediately prior to the closing of this offering. Outstanding share information in the following table does not give effect to the contemplated 125-to-1 reverse stock split.The information below is illustrative only.Our cash and cash equivalents and capitalization following the closing of this offering will be adjusted based on the actual initial public offering price and other terms of this offering determined at the pricing of this offering.You should read this table in conjunction with our consolidated financial statements and related notes and the sections entitled “Selected Consolidated Financial and Other Data,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations,” “Use of Proceeds” and “Description of Capital Stock” appearing elsewhere in this prospectus. As of November 29, 2012 Actual Pro forma Pro forma as adjusted (unaudited) Cash and cash equivalents $ $ $ Long-term debt and capital lease obligations (including current portion) Stockholders’ deficit: Series A Preferred Stock, $0.0001 par value; 20,000,000 authorized and 2,000,000 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted 0 Series B Preferred Stock, $0.0001 par value; 60,000,000 authorized, 365 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted 0 Series C Preferred Stock, $0.0001 par value; 1,500 authorized, 1,500 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted 0 Series D Preferred Stock, $0.0001 par value; 1,000 authorized, 565.67 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted 0 Series E Preferred Stock, $0.0001 par value; 50,000 authorized, 3,100 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted 0 Series F Preferred Stock, $0.0001 par value; 60,000 authorized, 4,150 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted (1) Series G Preferred Stock, $0.0001 par value; 3,000 authorized, 1,500 issued and 0 outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted (2) 0 0 Series H Preferred Stock, $0.0001 par value; 2,000 authorized, 1,475 issued and outstanding; no shares issued or outstanding, pro forma and pro forma as adjusted (3) 0 Common stock, $.0001 par value; 500,000,000 shares authorized and 217,836,627 shares issued and outstanding, actual; 2,080,159,170 shares authorized and shares issued and outstanding, pro forma; shares authorized and shares issued and outstanding, pro forma as adjusted Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total capitalization $ )
